52 So.3d 80 (2011)
In re Courtney TATE.
No. 2005-OB-2518.
Supreme Court of Louisiana.
January 4, 2011.

ORDER
Considering the "Termination of Conditional Admission" filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the probationary period imposed by this court in In re: Tate, 05-2518 (La.1/9/06), 918 So.2d 452, be and hereby is terminated, as the court finds petitioner has successfully complied with all terms of probation.
FOR THE COURT:
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana